Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 1 of 15




                     EXHIBIT 7
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 2 of 15



 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
 5   Facsimile:     (415) 591-1400

 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     100 North Tryon Street
 9   Charlotte, NC 28202-1078
     Telephone:    (704) 350-7700
10   Facsimile:    (704) 350-7800

11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                  UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN FRANCISCO DIVISION

16    ALICIA HERNANDEZ, EMMA WHITE,              Case No. No. 18-cv-07354-WHA
      KEITH LINDNER, TROY FRYE,
17    COSZETTA TEAGUE, IESHA BROWN,              DEFENDANT WELLS FARGO BANK, N.A.’S
      RUSSELL and BRENDA SIMONEAUX,              RESPONSES TO PLAINTIFFS’ SECOND SET
18    JOHN and YVONNE DEMARTINO,                 OF INTERROGATORIES
      ROSE WILSON, TIFFANIE HOOD,
19    GEORGE and CYNDI FLOYD, and
      DIANA TREVINO, individually and on
20    behalf of all others similarly situated,

21                   Plaintiffs,

22           v.

23    WELLS FARGO & COMPANY,
      WELLS FARGO BANK, N.A.
24
                     Defendants.
25

26

27

28

                           DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                  PLAINTIFFS’ SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 3 of 15



 1   PROPOUNDING PARTY: PLAINTIFFS

 2   RESPONDING PARTY:                DEFENDANT WELLS FARGO BANK, N.A.

 3   SET NUMBER:                      TWO (2)

 4          Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Wells Fargo Bank, N.A.

 5   (“Defendant” or “Wells Fargo”) hereby objects and responds to Plaintiffs’ Second Set of

 6   Interrogatories. Defendant reserves the right to supplement, modify, or amend these responses up to

 7   and through the time of trial.

 8                                      RESPONSES & OBJECTIONS

 9   INTERROGATORY NO. 7

10          State the monthly payment amount (both the trial period payment amount and permanent

11   modified payment amount) that would have been due from each class member under the mortgage

12   modification that each class member would have been approved for, had You not made the calculation

13   error(s) described in Wells Fargo & Company’s Form 10-Q for the quarterly period ending on

14   September 30, 2018, as well as how You arrived at those amounts and the regulation, statute, and/or

15   guidance that governed your calculation of those amounts.

16   RESPONSE TO INTERROGATORY NO. 7

17          Defendant objects that Plaintiffs are seeking information without regard as to whether it is

18   relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this lawsuit, and thus exceeds the

19   scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of Civil Procedure. Defendant

20   objects to this Interrogatory on the ground that it is unduly burdensome. Defendant further objects to

21   the term “class members” as vague and ambiguous given that the First Amended Complaint defines

22   multiple putative classes and sub-classes.

23          Defendant further objects that the request for “permanent modified payment amount that would

24   have been due” for each Plaintiff seeks information based on an unfounded presupposition that any

25   Plaintiff would have completed the trial period payments and qualified for a permanent modification.

26          Subject to and without waiving these objections, Defendant states the following with respect

27   to the Named Plaintiffs in this action:

28
                                                  1
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 4 of 15



 1                       Trial Period
         Named         Monthly Payment
 2     Plaintiff(s)       Amount                         Explanation of Calculation
 3                                        1. Subtract $6,406 in Recoverable Expenses from the
                                          modified unpaid principal balance (“UPB”).
 4                                        2. Re-amortize the loan to determine if a 10% payment
       FLOYD,                             reduction is met.
 5    GEORGE &                            * Applicable policy: WFHM FNMA Non-HAMP
       CYNDI               $1,257.01      Home Preservation Guidelines (effective 10/11/2011)
 6                                        1. Subtract $4,674 in Recoverable Expenses from the
                                          modified UPB.
 7
                                          2. Re-amortize the loan to determine if the P&I
 8                                        payment decreases.
     HERNANDEZ,                           * Applicable policy: Freddie Mac Non-HAMP Home
 9     ALICIA               $651.43       Preservation Program (effective 11/1/2013)
                                          1. Subtract $2,140 in Recoverable Expenses from the
10                                        modified UPB.
                                          2. Re-amortize the loan to determine if the P&I
11                                        payment decreases.
12     GRANJA,                            * Freddie Mac Non-HAMP Home Preservation
       DEBORA              $2,586.41      Program (effective 11/1/2013)
13                                        1. Subtract $2,140 in Recoverable Expenses from the
                                          total debt.
14                                        2. Forbear principal up to 30% of UPB or down to
                                          LTV of 115%.
15                                        3. Re-amortize the loan to determine if the P&I
16                                        payment decreases.
                                          * Applicable policy: WFHM FNMA Non-HAMP
17                                        Home Preservation Guidelines (effective 5/31/2012)
       LINDNER,                           ** Borrower not Impacted – payment reduction
18       KEITH         $902.55 or $909.19 not achieved in either calculation
                                          1. Subtract $6,021 in Recoverable Expenses from the
19                                        modified UPB.
                                          2. Re-amortize the loan to determine if the P&I
20                                        payment decreases.
                                          * Wells Fargo FNMA Non-HAMP Home Preservation
21   WILSON, ROSE           $804.53       Guidelines (effective 12/28/2012)
                                          1. Replace $2,927.50 in Pending RECO Fees with the
22
                                          correct amount ($0) to determine what the correct
23                                        Total Partial Claim Amount would have been.
                                          2. Determine the max partial claim available.
24                                        Calculate 30% of the pre-modification UPB less any
                                          prior partial claims. Amortize the modified UPB with
25                                        the modified rate and term to identify the new housing
                                          ratio.
26
                                          3. Compare corrected partial claim amount (step 1) to
27                                        the max partial claim available (step 2). Corrected
     WHITE, EMMA            $678.44       partial claim is less than max partial claim available.
28
                                                2
                        DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
               PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 5 of 15



 1                      Trial Period
        Named         Monthly Payment
 2    Plaintiff(s)       Amount                         Explanation of Calculation
 3                                        * Applicable policy: HAMP Policies For FHA Loans
                                          (effective 9/30/2013)
 4                                        1. Subtract $2,167.50 in Pending RECO Fees from
                                          total arrearage, add back in correct Pending RECO
 5                                        Fees ($80.02). This calculation provides the correct
                                          arrearage.
 6
                                          2. Subtract any suspense funds ($0).
 7                                        3. Divide the correct arrearage by 5. The result is the
                                          new monthly arrearage payment adjustment used to
 8                                        qualify a repayment plan.
                                          4. Determine available surplus for the RPP by
 9                                        calculating 85% of the Remaining Surplus.
                                          5. Answer to #4 is greater than answer to #3, so the
10
                                          available surplus is enough to meet the repayment plan
11                                        requirements.
                                          6. Add new monthly arrearage payment adjustment
12                                        amount to Total Monthly Payment.
                                          * Applicable policy: FHA Non-HAMP Home
13                                        Preservation Program (effective 7/3/2013)
     DEMARTINO,                           ** Borrower not Impacted – property was non-
14     JOHN &                             owner occupied and ineligible for RPP for this
      YVONNE              $7,024.87       reason
15                                        1. Replace $3,258.44 in Pending RECO Fees with the
                                          correct amount ($0) to determine what the correct
16
                                          Total Partial Claim Amount would have been.
17                                        2. Determine the max partial claim available.
                                          Calculate 30% of pre-modification UPB less any prior
18                                        partial claims. Amortize the new post-modification
                                          UPB with the post-modification rate and term to
19                                        identify the new housing ratio.
                                          3. Compare corrected partial claim amount (step 1) to
20
                                          the max partial claim available (step 2). Corrected
21                                        partial claim is less than max partial claim available.
                                          * Applicable policy: HAMP Policies for FHA Loans
22                                        (effective 9/30/2013)
      TREVINO,                            ** The corrected monthly payment also reflects an
23     DIANA               $780.47        escrow arrearage adjustment.
24                                        1. Subtract $900.00 in Pending RECO Fees from total
                                          arrearage, add back in correct Pending RECO Fee
25                                        ($0). This calculation provides the correct arrearage.
                                          2. Subtract any suspense funds ($0).
26                                        3. Divide the correct arrearage by 6. The result is the
                                          new monthly arrearage payment adjustment used to
27   FRYE, TROY           $1,599.79       qualify a repayment plan.
28
                                               3
                       DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
              PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
      Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 6 of 15



 1                       Trial Period
         Named         Monthly Payment
 2     Plaintiff(s)       Amount                         Explanation of Calculation
 3                                         4. Determine available surplus for the RPP by
                                           calculating 85% of the Remaining Surplus.
 4                                         5. Answer to #4 is greater than answer to #3, so the
                                           available surplus is enough to meet the repayment plan
 5                                         requirements.
                                           6. Add new monthly arrearage payment adjustment
 6
                                           amount to Total Monthly Payment.
 7                                         * Applicable policy: FHA Non-HAMP Home
                                           Preservation Program (effective 12/23/2013)
 8                                         1. Replace $195.00 in Pending RECO Fees with the
                                           correct Pending Fee amount ($0) to determine what
 9                                         the correct Total Partial Claim Amount would have
                                           been.
10
                                           2. Determine the max partial claim available.
11                                         Calculate 30% of pre-modification UPB less any prior
                                           partial claims. Amortize the new post-modification
12                                         UPB with the post-modification rate and term to
                                           identify the new housing ratio.
13                                         3. Compare corrected partial claim amount (step 1) to
                                           the max partial claim available (step 2). Corrected
14
                                           partial claim is less than max partial claim available.
15                                         * Applicable policy: HAMP Policies for FHA Loans
       TEAGUE,                             (effective 12/6/2013)
16    COSZETTA &                           ** The corrected monthly payment also reflects an
     BROWN, IESHA           $873.88        escrow arrearage adjustment.
17                                         1. Replace $5,631.00 in Pending RECO Fees with the
18                                         correct Pending Fee amount ($1,766.80) to determine
                                           what the correct Total Partial Claim Amount would
19                                         have been.
                                           2. Determine the max partial claim available.
20                                         Calculate 30% of pre-modification UPB less any prior
                                           partial claims. Amortize the new post-modification
21                                         UPB with the post-modification rate and term to
22                                         identify the new housing ratio.
                                           3. Compare corrected partial claim amount (step 1) to
23                                         the max partial claim available (step 2). Corrected
                                           partial claim is less than max partial claim available.
24                                         * Applicable policy: HAMP Policies for FHA Loans
                                           (effective 7/3/2013)
25
                                           ** The corrected monthly payment also reflects a
26      HOOD,                              principal reduction for which borrower would have
       TIFFANIE             $848.18        been eligible.
27

28
                                                4
                        DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
               PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 7 of 15



 1                            Trial Period
           Named            Monthly Payment
 2       Plaintiff(s)          Amount                             Explanation of Calculation
 3                                                  1. Replace $200.00 in Pending RECO Fees with the
                                                    correct Pending Fee amount ($0) to determine what
 4                                                  the correct Total Partial Claim Amount would have
                                                    been.
 5                                                  2. Determine the max partial claim available.
                                                    Calculate 30% of pre-modification UPB less any prior
 6
                                                    partial claims. Amortize the new post-modification
 7                                                  UPB with the post-modification rate and term to
                                                    identify the new housing ratio.
 8                                                  3. Compare corrected partial claim amount (step 1) to
                                                    the max partial claim available (step 2). Corrected
 9     SIMONEAUX,                                   partial claim is less than max partial claim available.
        RUSSELL &                                   * Applicable policy: HAMP Policies For FHA Loans
10
         BRENDA                  $271.99            (effective 7/3/2013)
11
     INTERROGATORY NO. 8
12
            For each class member, state the date on which you made the calculation error(s) described in
13
     Wells Fargo & Company’s Form 10-Q for the quarterly period ending on September 30, 2018, and
14
     whether the error was a wrongful denial of a HAMP modification or other type of modification.
15
     RESPONSE TO INTERROGATORY NO. 8
16
            Defendant objects to the term “class members” as vague and ambiguous given that the First
17
     Amended Complaint defines multiple putative classes and sub-classes. Defendant further objects to
18
     the term “HAMP modification” as vague and ambiguous.
19
            Subject to and without waiving these objections, Defendant states the following with respect
20
     to the Named Plaintiffs in this action:
21

22
                                                    Date of
23             Named Plaintiff(s)              Calculation Error       Trial Modification Denied
                   FLOYD,
24             GEORGE & CYNDI                     11/18/2011             FNMA NEW MOD
25                                                                     FHLMC STREAMLINED
             HERNANDEZ, ALICIA                    12/03/2013                  MOD
26                                                                     FHLMC STREAMLINED
               GRANJA, DEBORA                     12/13/2013                  MOD
27
                LINDNER, KEITH                    07/10/2012                 ALT MOD 3.0
28
                                                  5
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 8 of 15



 1
                                                 Date of
 2              Named Plaintiff(s)          Calculation Error         Trial Modification Denied

 3               WILSON, ROSE                   01/09/2013                   ALT MOD 3.0

 4               WHITE, EMMA                    10/31/2013                    HAMP
                  DEMARTINO,                                          SPECIAL FORBEARANCE
 5              JOHN & YVONNE                   07/25/2013                     RPP

 6              TREVINO, DIANA                  11/19/2013                    HAMP
                                                                      SPECIAL FORBEARANCE
 7               FRYE, TROY                     03/03/2014                     RPP
              TEAGUE, COSZETTA
 8              BROWN, IESHA                    12/12/2013                       HAMP
 9            HOOD, TIFFANIE                    08/14/2013                       HAMP
10              SIMONEAUX,
             RUSSELL & BRENDA                   08/22/2013                       HAMP
11
     INTERROGATORY NO. 9
12
            State the date, location, and attendees of each meeting of Your (Wells Fargo Bank’s) Board of
13
     Directors from January 1, 2011 to December 31, 2018, as well as the general subject matter of those
14
     meetings and how long the meetings lasted.
15
     RESPONSE TO INTERROGATORY NO. 9
16
            Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information
17
     without regard as to whether it is relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this
18
     lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of
19
     Civil Procedure. Defendant further objects to this Interrogatory on the grounds that it is overbroad
20
     and disproportionate to the claims and defenses in this case. Defendant further objects to the extent
21
     that the Interrogatory seeks information protected by the attorney-client privilege and/or bank
22
     examination privilege.
23
     INTERROGATORY NO. 10
24
            State the names of all individuals who served on Your (Wells Fargo Bank’s) Board of Directors
25
     from January 1, 2011 to December 31, 2018, the titles of those individuals (such as what committees
26
     they were on as well as any other positions they held within Wells Fargo & Company and Wells Fargo
27
     Bank), and the locations of the Board of Directors meetings they attended (and if they attended by
28
                                                  6
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 9 of 15



 1   phone, from which city and state).

 2   RESPONSE TO INTERROGATORY NO. 10

 3            Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information

 4   without regard as to whether it is relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this

 5   lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of

 6   Civil Procedure. Defendant further objects to this Interrogatory on the grounds that it is overbroad

 7   and disproportionate to the claims and defenses in this case.

 8           Subject to and without waiving these objections, Defendant states the following are individuals

 9   who served on Wells Fargo Bank, N.A.s’ Board of Directors (“Board”) from January 1, 2011 through

10   December 31, 2018. Further, the dates they were elected to the Board and the dates they resigned

11   from the Board are provided as follows:
                                                                            Date of      Resignation    from
12    Name                                Date elected to Board             Board
13    Carrie L. Tolstedt                  3/2/2001                          12/31/2014
14    Howard I. Atkins                    8/14/2001                         2/8/2011
15    Mark Craig Oman                     11/21/2003                        8/11/2011
16    David A. Hoyt                       11/21/2003                        5/15/2014
17    John G. Stumpf                      11/21/2003                        10/12/2016
18    Michael J. Loughlin                 4/26/2006                         12/31/2014
19    Timothy J. Sloan                    5/10/2011                         12/31/2014
20    Timothy J. Sloan                    10/12/2016                        3/28/2019
21    Michael J. Heid                     8/11/2011                         12/31/2014
22    Avid Modjtabai                      8/22/2011                         12/31/2014
23    Nicholas G. Moore                   1/1/2013                          12/31/2014
24
      Philip J. Quigley                   1/1/2013                          12/31/2014
25
      John R. Shrewsberry                 5/15/2014                         12/31/2014
26
      Judith M. Runstad                   1/1/2015                          4/25/2016
27
      Cynthia H. Milligan                 1/1/2015                          12/31/2017
28
                                                  7
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 10 of 15



 1
      Stephen W. Sanger                  1/1/2015                           12/31/2017
 2
      Lloyd H. Dean                      1/1/2015                           4/11/2018
 3
      Enrique Hernandez Jr.              1/1/2015                           4/11/2018
 4
      Federico F. Pena                   4/25/2016                          4/12/2018
 5
      Karen B. Peetz                     2/15/2018                          4/23/2019
 6
      James H. Quigley                   1/1/2015                           N/A
 7
      Theodore F. Craver, Jr.            4/5/2018                           N/A
 8
      Maria R. Morris                    4/5/2018                           N/A
 9

10
     INTERROGATORY NO. 11
11
            For all individuals that You list in Your response to Interrogatory No. 10, state those
12
     individuals’ current contact information, as well as the city and state where those individuals’ jobs
13
     were during the period(s) they served on the Board of Directors.
14
     RESPONSE TO INTERROGATORY NO. 11
15
            Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information
16
     without regard as to whether it is relevant to Plaintiffs’ claims or Defendant’s defenses at issue in this
17
     lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of
18
     Civil Procedure. Defendant further objects to the Interrogatory on the ground that it seeks information
19
     for which the disclosure would constitute an invasion of privacy.
20
            Subject to and without waiving these objections, Defendant states that such individuals may
21
     be contacted through counsel for Wells Fargo Bank, N.A.
22
     INTERROGATORY NO. 12
23
            State the date, location and attendees of each meeting of Your (Wells Fargo Bank’s)
24
     Compliance Committee from January 1, 2011 to December 31, 2018, as well as the general subject
25
     matter of those meetings and how long the meetings lasted.
26
     RESPONSE TO INTERROGATORY NO. 12
27
            Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information
28
                                                  8
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 11 of 15



 1   without regard as to whether it is relevant to Plaintiff’s claims or Defendant’s defenses at issue in this

 2   lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of

 3   Civil Procedure. Defendant further objects to this Interrogatory on the grounds that it is overbroad

 4   and disproportionate to the claims and defenses in this case. Defendant further objects to the extent

 5   that the Interrogatory seeks information protected by the attorney-client privilege and/or bank

 6   examination privilege.

 7   INTERROGATORY NO. 13

 8           State the names of all individuals who served on Your (Wells Fargo Bank’s) Compliance

 9   Committee from January 1, 2011 to December 31, 2018, the titles of those individuals (such as what

10   other committees they were on as well as any other positions they held within Wells Fargo & Company

11   and Wells Fargo Bank), and the locations of the Compliance Committee meetings they attended (and

12   if they attended by phone, from which city and state).

13   RESPONSE TO INTERROGATORY NO. 13

14           Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information

15   without regard as to whether it is relevant to Plaintiff’s claims or Defendant’s defenses at issue in this

16   lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of

17   Civil Procedure. Defendant further objects to this Interrogatory on the grounds that it is overbroad

18   and disproportionate to the claims and defenses in this case.

19           Subject to and without waiving these objections, Defendant states that the following individual

20   served on Wells Fargo Bank, N.A.’s Compliance Committee from January 1, 2011 to December 31,

21   2018:

22

23                     Effective Date                                   Committee Members
                                                           John D. Baker II (Chair)
24    April 2011 - December 2011                           Susan E. Engel
                                                           Michael J. Loughlin
25                                                         Judith M. Runstad
                                                           John D. Baker II (Chair)
26    January 2012 - December 2012                         Susan E. Engel
                                                           Michael J. Loughlin
27                                                         Judith M. Runstad
                                                           John D. Baker II (Chair)
28    January 2013 - December 2013                         Susan E. Engel
                                                  9
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 12 of 15



 1
                       Effective Date                                   Committee Members
 2                                                         Michael J. Loughlin
                                                           Judith M. Runstad
 3                                                         John D. Baker II (Chair)
      January 2014 - December 2014                         Susan E. Engel
 4
                                                           Michael J. Loughlin
 5                                                         Judith M. Runstad
                                                           John D. Baker II (Chair)
 6    January 2015 - December 2015                         Susan E. Engel
                                                           Michael J. Loughlin
 7                                                         Judith M. Runstad
                                                           John D. Baker II (Chair)
 8    January 2016 - March 2016                            Susan E. Engel
                                                           Michael J. Loughlin
 9                                                         Judith M. Runstad
                                                           John D. Baker II (Chair)
10    April 2016 – May 2016                                Susan E. Engel
                                                           Michael J. Loughlin
11
     INTERROGATORY NO. 14
12
            For all individuals that you list in Your response to Interrogatory No. 13, state those
13
     individuals’ current contact information, as well as the city and state where those individuals’ jobs
14
     were during the period(s) they served on the Compliance Committee.
15
     RESPONSE TO INTERROGATORY NO. 14
16
            Defendant objects to this Interrogatory on the ground that Plaintiffs are seeking information
17
     without regard as to whether it is relevant to Plaintiff’s claims or Defendant’s defenses at issue in this
18
     lawsuit, and thus exceeds the scope of discovery permitted in Rule 26(b)(1) of the Federal Rules of
19
     Civil Procedure. Defendant further objects to the Interrogatory on the ground that it seeks information
20
     for which the disclosure would constitute an invasion of privacy.
21
            Subject to and without waiving these objections, Defendant states that such individuals may
22
     be contacted through counsel for Wells Fargo Bank, N.A.
23

24
     Dated: August 1, 2019                          WINSTON & STRAWN LLP
25

26                                                  By: /s/ Amanda L. Groves
                                                        Amanda L. Groves
27                                                      Kobi K. Brinson (pro hac vice)
28
                                                 10
                          DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 13 of 15



 1                                            Attorneys for Defendant
                                              WELLS FARGO BANK, N.A.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            11
                     DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO
            PLAINTIFF’S SECOND SET OF INTERROGATORIES – CASE NO. 18-cv-07354-WHA
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 14 of 15



 1                                     CERTIFICATE OF SERVICE

 2                  United States District Court for the Northern District of California

 3                                                                          Case No. 3:18-cv-07354-WHA

 4          I am a resident of the State of California, over the age of eighteen years, and not a party to

 5   the within action. My business address is Winston & Strawn LLP, 333 S. Grand Avenue, Los

 6   Angeles, CA 90071-1543. On August 1, 2019, I served the following document:

 7   DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S SECOND

 8   SET OF INTERROGATORIES

 9            by placing a copy of the document listed above in a sealed envelope with postage
              thereon fully prepaid in the United States mail at Los Angeles, CA addressed as set
10            forth below.
11            I am readily familiar with the firm’s business practice for collection and processing of
              correspondence for mailing with the United States Postal Service. On the same day
12            that correspondence is placed for collection and mailing, it is deposited in the ordinary
              course of business with the United States Postal Service with postage fully prepaid.
13
              by electronically transmitting a copy of the document listed above via email to the
14            addressees as set forth below, in accordance with the parties’ agreement to be served
              electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or Local Rule of
15            Court, or court order. No error messages were received after said transmission.
16    RICHARD M. PAUL, III                                     ASHLEA GAYLE SCHWARZ
17    PAUL LLP                                                 PAUL LLP
      601 WALNUT STREET, SUITE 300                             601 WALNUT STREET, SUITE 300
18    KANSAS CITY, MO 64106                                    KANSAS CITY, MO 64106
      816-984-8103                                             816-984-8100
19    FAX: 816-984-8101                                        FAX: 816-984-8101
      EMAIL: rick@paulllp.com                                  EMAIL: ashlea@paulllp.com
20

21
      MICHAEL LAWRENCE SCHRAG
22    GIBBS LAW GROUP LLP
      505 14TH STREET, SUITE 1110
23    OAKLAND, CA 94612
      510-350-9700
24    FAX: 510-350-9701
      EMAIL: mls@classlawgroup.com
25

26
            I declare under penalty of perjury under the laws of the United States of America that the
27   above is true and correct.

28

                                                        1
                                                PROOF OF SERVICE
       Case 3:18-cv-07354-WHA Document 188-8 Filed 12/12/19 Page 15 of 15



 1   Signed: Shawn R. Obi
             Shawn R. Obi
 2

 3   Dated:   August 1, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
                                      PROOF OF SERVICE
